Upon consideration of the petition filed by Defendant on the 11th day of February 2004 for Writ of Supersedeas of the judgment of the Superior Court, New Hanover County, the following order was entered and is hereby certified to Superior Court, New Hanover County:
"Denied by order of the Court in conference, this the 13th day of February 2004."
Upon consideration of the petition filed by Defendant on the 11th day of February 2004 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, New Hanover County:
"Denied by order of the Court in Conference this the 13th day of February 2004."
Upon consideration of the petition filed by Defendant on the 11th day of February 2004 in this matter for a writ of certiorari to review the order of the Superior Court, New Hanover County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 13th day of February 2004."